HARWOOD, Presiding Judge.
This appellant has been convicted of assault with a weapon.
The evidence tends to show that appellant’s marriage had been stormy for some time. The victim of this assault, one Orton, was, in the eyes of appellant, partially responsible.
The appellant went to Orton’s office, he says, to talk things over. The evidence is in sharp conflict as to what occurred in Orton’s office.
The appellant testified he told Orton he was tired of what was going on, and if he was let out of his marriage Orton could have his wife; that Orton, threatening to kill him advanced on him, and he then picked up a hall tree and hit him over the head.
On the other hand the State’s evidence tends to show that the appellant entered Orton’s office, accused him of improper relations with his wife, and as Orton turned to close a door, struck him over the head with the hall tree.
All in all a question of fact, solely within the province of the jury to resolve, was presented. That presented by the State was entirely sufficient to support the verdict and judgment.
During the argument of the case to the jury several objections were interposed by defense counsel to portions of the Solicitor’s argument. No error should be predicated on the rulings. In all but one instance the court sustained the appellant’s objection. In this last instance the ruling was palpably correct and no discussion is indicated. We find nothing so prejudicial in the Solicitor’s argument as to require a reversal, despite the court’s rulings in sustaining the appellant’s objections thereto.
Furthermore the main objection argued by counsel is descriptive only, and insufficient to afford a review.
The written charges refused the appellant were refused without error in that they were either covered by the oral charge of the court, or other given written charges, or were not hypothecated upon the evidence, or were otherwise faulty.
From our examination of this record we conclude that it is free of error probably affecting any substantial right of the appellant.
Affirmed.